Title: To Thomas Jefferson from James Madison, 16 March 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Washington Mar. 16. 1806.
                        
                        The reasons given by the Attorney General against the decision of the Louisiana Commissioners referred to in
                            the President’s note of this date, appear to establish conclusively the illegality of that decision. Still as there are no
                            circumstances justifying a presumption that the error had a corrupt source, and as it is sufficiently presumeable in my
                            view that it would be corrected by the transmission of the reasons & opinion of the Attorney General, with the sanction
                            of the President thereto.      I deem that course preferable to an immediate removal of the Commissioners.
                        Respectfully by
                        
                            James Madison
                            
                        
                    